Title: To Benjamin Franklin from Vergennes, 19 January 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versles le 19. Janver. 1780
J’ai reçu, M, la lettre que vous m’avez fait l’h. de mécrire le 15. de ce mois. Comme La distribution de celle du Congrès qui y étoit jointe, ne presente aucun inconvenient, je l’ay addressée à M le Noir, pour qu’il y mette Son permis. J’ay prié en même tems ce magistrat d’en faire le renvoy à la personne que Vous m’avez indiquée.
M Franklin
